COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


ROY LeJUENE McDANIEL
                                                                MEMORANDUM OPINION*
v.     Record No. 1142-05-4                                          PER CURIAM
                                                                  SEPTEMBER 13, 2005
TYSON FOODS, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roy LeJuene McDaniel, pro se, on brief).

                 (R. Ferrell Newman; Evelyn G. Tucker; Thompson, Smithers,
                 Newman & Wright, on brief), for appellee.


       Roy LeJuene McDaniel appeals a decision of the Workers’ Compensation Commission

finding that his misrepresentations regarding his medical history during the job application

process with Tyson Foods, Inc. precluded him from receiving benefits under the Workers’

Compensation Act for an accidental injury that occurred on July 18, 2003. We have reviewed

the record and the commission’s opinion and find no reversible error. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See McDaniel v. Tyson Foods,

Inc., VWC File No. 215-31-88 (May 3, 2005). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.